These proceedings involve an Act passed by the Legislature in special term on July 29, 1932, (Laws 1932 Ex. Sess. C. 11) limiting the levies of boards of education in 1932 to eighty-five per cent of the levies of 1931.
In one of these cases the petitioners are high school teachers who allege that they entered into written contracts with the board of education in July, 1932, prior to July 29th, to teach school for the regular school term of nine months in 1932-3. In the other case the petitioners are grade teachers who make a like allegation of contracts entered into for a term of eight months. In both cases it is alleged (with complete fiscal details) that the board proposes to comply with the Act and that if the levy for school purposes be limited to eighty-five per cent of the levy for 1931, there will not be provided a sufficient sum to meet their contracts; and a mandamus is sought to compel the board to lay a levy sufficient therefor. The board makes no denial of the allegations and no defense except by demurrer. As our constitution forbids the passage of any act impairing the obligation of a contract (Article 3, section 4) and as the contracts of the petitioners are allegedly valid, the act in question cannot apply to the levy of the respondent. Water Co. v. Welch, 64 W. Va. 373,62 S.E. 497.
Mandamus will accordingly issue in each case requiring the board to lay a levy sufficient to meet the contracts of the petitioners if within the limits imposed by law other than the Act in question.
Writs issued. *Page 492